Case 1:18-cv-03771-PGG Document 45 Filed 08/02/19 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

WESCO INSURANCE COMPANY and TECHNOLOGY
INSURANCE COMPANY, INC.,

 

Plaintiff
Vv

PERSONNEL STAFFING GROUP, LLC,
Defendant

Case No. 1:18-cv-03771-PGG

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and J appear in this case as counsel for:

Plaintiffs Wesco Insurance Company and Technology Insurance Company, Inc.

Date: 08/02/2019 “4 C>>

Attorney's signature

__ Andrew J. Costigan
Printed name and bar number

Freeborn & Peters LLP
The Helmsley Buliding
230 Park Avenue, Suite 630

New York, New York 10169
Address

acostigan@freeborn.com

 

&-mail address

(212) 218-8760

Telephone number

(212) 218-8761
FAX number
